EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

This agreement (the “Agreement”) is made effective as of March 8, 2019 (the
“Effective Date”), by and between Merion Inc., a Nevada company with its
principal place of business at 100 N. Barranca St. #1000, West Covina,
California 91791 (“Merion” or the “Company”), and Global Merchants Union, a
California company with its principal place of business at 3555 S, El Camino
Real, San Mateo, California 94403 (“GMU”).

 

WHEREAS, GMU is willing to provide Services (as defined below) to Merion and
Merion desires to receive such Services provided by GMU under the terms and
subject to the conditions described herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
of the parties hereto as hereinafter set forth, and for other good and reliable
consideration, the sufficiency of which is hereby acknowledged by the parties,
the parties hereto covenant and agree as follows:

 

1. DESCRIPTION OF SERVICES. Beginning on March 11, 2019, GMU will provide: (i)
Business consultation services; (ii) referrals and assistance to Merion with
interviewing candidates for the position of Chief Financial Officer of the
Company; and (iii) business and internal financial operation and planning
consultation services to Merion (collectively, the “Services”).

 

2. PERFORMANCE OF SERVICES. The manner in which the Services are to be performed
and the specific hours to be worked by GMU shall be within GMU’s control, GMU
will provide as many hours of the Services as may be reasonably necessary to
fulfill GMU's obligations under this Agreement.

 

3. PAYMENT. Merion Inc, will pay a monthly fee to GMU for the Services for
$7,500.00 per month, and an one time stock payment of 1,000,000.00 shares of
common stock of the Company (the “Share Payment”). The monthly payment of $7,500
shall be payable in two equal monthly installments, no later than the fifth and
fifteenth day of each month. One million stock will be issued by Merion Inc,
within 30 days after this agreement signed.

 



  1

   



 

4. EXPENSE REIMBURSEMENT. GMU shall be entitled to reimbursement from Merion for
all documented "out-of-pocket" expenses incurred by GMU in connection with
performing Services; provided that GMU shall receive prior written approval from
Merion for any expenses over $500, individually or in the aggregate.

 

5. TERM. The term of this Agreement shall commence on the Effective Date for a
one year term, unless earlier terminated as hereinafter provided or unless the
parties have agreed to renew this Agreement (the “Term”). Each party can
terminate this Agreement prior to the expiration of the Term by providing 10
days’ prior written notice.

 

— Experience of GMU. GMU, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Shares, and has so evaluated the merits and risks of such
investment. GMU is able to bear the economic risk of an investment in the Shares
and, at the present time, is able to afford a complete loss of such investment.

 

— Access to Information. GMU acknowledges that it has had the opportunity to
review the Securities and Exchange Commission filings of the Company and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

— GMU Status. At the time of each Share Payment, and as of the date hereof, all
of the equity owners of GMU are “accredited investors” as defined in Rule 501(a)
under the Securities Act.

 

— No General Solicitation. GMU is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

1. Understandings or Arrangements. GMU is acquiring the Shares for its own
account and has no direct or indirect arrangement or understandings with any
other persons to distribute or regarding the distribution of the Shares (this
representation and warranty not limiting the GMU’s right to sell the Shares in
compliance with applicable federal and state securities laws). GMU is acquiring
the Shares as principal, not as nominee or agent, and not with a view to or for
distributing or reselling the Shares or any part thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”) or any applicable
state securities law.

 



  2

   



 

1. No Registration. GMU understands that the Shares have not been, and will not
be, registered under the Securities Act or applicable securities laws of any
state or country and therefore the Shares cannot be sold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and applicable state securities laws or exemptions from such
registration requirements are available. The Company shall be under no
obligation to register the Shares under the Securities Act and applicable state
securities laws, and any such registration shall be in the Company’s sole
discretion.

 

1. Legends. The Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. GMU agrees to the imprinting, so
long as is required by this Section, of a legend on all of the certificates
evidencing the Shares in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 



  3

   



 

1. RELATIONSHIP OF THE PARTIES

 

7.1 GMU shall only use the formal materials supplied by the Company or publicly
disclosed information on SEC website during its Services and GMU shall not make
any promises or sign any agreement on behalf of the Company.

 

7.2 GMU agrees that it will not trade any securities of the Company when it
possesses any material non-public information of the Company and GMU will keep
confidential such information until it is publicly disclosed.

 

7.3 Notwithstanding the generality of the foregoing, GMU will ensure that any
trading which GMU does in the Company’s securities is done in compliance with
all applicable securities laws and the Company’s Insider Trading Policy. GMU
agrees that it will not compete with the Company by endeavoring to directly or
indirectly acquire any business or property interests based upon information
learned from the Company, or solicit or hire any employee of the Company. GMU
agrees to provide to the Company all materials delivered to GMU in connection
with this Agreement and all materials prepared by GMU for the Company in
connection with this Agreement, upon termination hereof. All Work Product, works
of authorship, designs, inventions, improvements, technology, developments,
discoveries, and trade secrets conceived, made, or discovered by GMU during the
term of this Agreement, solely or in collaboration with others, that relate in
any manner to the business of the Company (collectively, “Inventions”) will be
the sole property of the Company. To the extent that ownership of the Inventions
does not by operation of law vest in the Company, GMU will assign (or cause to
be assigned) and does hereby assign fully to the Company all right, title, and
interest in and to the Inventions, including all related intellectual property
rights. “Work Product” shall mean all documentation, reports, software, creative
works, know-how, and information created, in whole or in part, by GMU during the
term of this Agreement in any manner relative to Services, whether or not
copyrightable or otherwise subject to protection.

 

7.4 The Company and GMU each acknowledge and agree that the only relationship of
GMU to the Company created by this Agreement shall for all purposes be that of
an independent contractor, and all persons employed or engaged by GMU in
connection herewith shall for all purposes be considered to be employed or
engaged, as applicable, by GMU and not by the Company.

 

8. SUPPORT SERVICES. Merion will provide the following support to GMU in
connection to the Service:

 

- One independent office space.

- Staff and secretarial assistance in connection with the Services

- Office supplies in connection with the Services

 



  4

   



 

9. EMPLOYEES. GMU's employees, if any, who perform Services for Merion under
this Agreement shall also be bound by the provisions of this Agreement.

 

1 INDEMNIFICATION. The Company shall indemnify and save harmless GMU for any
demonstrated losses, damages, costs or other amounts, suffered or incurred by
GMU including without limitation reasonable legal fees, arising out of third
party claims relating to the presence or activities of the Consultant in
performing the Services to the extent that such losses, damages, costs or other
amounts are caused by the negligence, willful misconduct or fraud on the part of
the Company. GMU hereby agrees to indemnify, defend and hold harmless (and, in
the case of third party claims, defend) the Company, and its affiliates and
their respective officers, directors, managers, members, shareholders,
employees, agents and other representatives against all liability, obligations,
claims, losses and expense arising directly or indirectly from or in connection
with: (a) any negligent, reckless, fraudulent or intentionally wrongful act of
GMU or GMU’s assistants, employees, or agents, (b) any breach by GMU or GMU’s
assistants, employees, or agents of any of the covenants, warranties, or
representations contained in this Agreement, (c) any failure of GMU to perform
Services in accordance with all applicable laws, rules and regulations, or

(d) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of GMU under this
Agreement.

 

1 NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when (i) delivered in person, (ii)
delivered by electronic mail, or

(iii) three (3) days after deposited in the United States mail, postage prepaid,
addressed as follows:

 

IF for Merion Inc.:

 

Merion Inc.

Dinghua Wang President

100 N. Barranca St #1000,

West Covina, California 91791

Email: dhwang1963@gmail.com

 



  5

   



 

IF for GMU:

 

GMU

Loui Gu

CEO

3555 S. El Camino Real

San Mateo, California 94403

Email: loui@globalmerchantsunion.com

 

Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.

 

1 ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
and there are no other promises or conditions in any other agreement whether
oral or written. This Agreement supersedes any prior written or oral agreements
between the parties.

 

1 AMENDMENT. This Agreement may be modified or amended if the amendment is made
in writing and is signed by both parties.

 

1 SEVERABILITY. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

1 APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
California. This Company and Liu agree that any dispute or claim, whether based
on contract, tort, discrimination, retaliation, or otherwise, relating to,
arising from, or connected in any manner with this Agreement and the Services
shall be resolved exclusively through final and binding arbitration under the
then effective rules of the American Arbitration Association. The arbitration
shall be held in Los Angeles County in the State of California. There shall be
three arbitrators: one arbitrator shall be chosen by each party and those two
arbitrators shall choose the third arbitrator. Each party shall cooperate with
the other in making full disclosure of and providing complete access to all
information and documents reasonably requested by the other party in connection
with the arbitration proceedings. Arbitration shall be the sole, binding,
exclusive and final remedy for resolving any dispute between the parties. The
arbitrators shall have jurisdiction to determine any claim, including the
arbitrability of any claim, submitted to them.

 



  6

   



 

16. INTERRUPTION OF SERVICE. Either party shall be excused from any delay or
failure in performance required hereunder if caused by reason of any occurrence
or

 

contingency beyond its reasonable control, including, but not limited to, acts
of God, acts of war, fire, insurrection, laws proclamations, ordinances or
regulations, strikes, lock-outs or other serious labor disputes, riots,
earthquakes, floods, explosions or other acts of nature. The obligations and
rights of the party so excused shall be extended on a day-to-day basis for the
time period equal to the period of such excusable interruption. When such events
have abated, the parties' respective obligations hereunder shall resume. In
addition to the parties’ rights under Section 5 herein, in the event the
interruption of the excused party's obligations continues for a period in excess
of thirty (30) days, either party shall have the right to terminate this
Agreement upon ten (10) days' prior written notice to the other party.

 

17. Confidentiality. GMU will keep confidential all material non-public
information and all other information it has obtained or shall obtain from the
Company, which the Company has designated as "confidential" or which is by its
nature should be reasonably understood to be confidential, relating to the
Company’s business, operations, properties, assets, services, condition
(financial or otherwise), liabilities, employee relations, customers (including
customer usage statistics), suppliers, prospects, technology, or trade secrets
(“Confidential Information”), and GMU will not disclose Confidential Information
to any third party except as expressly permitted by the Company by written
consent, provided, however, that the provisions of this Section 8 shall not
apply to any information which:

 

2. Is or becomes available to the public other than as a result of disclosure by
GMU in violation of this Agreement, or

 

3. Was independently developed by GMU or on her behalf without reference to any
Confidential Information of the Company, or

 

4. Was disclosed to GMU by a person who was not under a legal or contractual
obligation of confidentiality to the Company.

 

18. SIGNATORIES. This Agreement shall be signed on behalf of Merion by Ding Hua
Wang, President and on behalf of GMU by Loui Gu, CEO and effective as of the
date first above written.

 

 

[signature page follows}

 



  7

   



 



Party receiving services:

Merion Inc.

      By: /s/ Ding Hua Wang

 

Ding Hua Wang

President

 

 

 

 

Party providing services:

Global Merchants Union

       

By:

/s/ Loui Gu

 

 

Loui Gu

Chief Executive Officer

 



 

 



8



 